Exhibit 10.1

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

January 9, 2009

Robert Pietrusko

1103 Dickens Way

West Chester, PA 19380

 

Re:    Amendment to Outstanding Options

Dear Bob:

In connection with your continued employment as Vice President, Global
Regulatory Affairs and Quality of ViroPharma Incorporated (the “Company”), the
terms of the option agreements (collectively, the “Option Agreements”) granted
to you prior to the date of this letter provide that such Option Agreements may
vest following a Change in Control (as defined in the relevant equity plan
pursuant to which an option agreement was issued) if certain conditions are met.
As a recognition of your continuing service to the Company, the Company hereby
amends the Option Agreements listed on Schedule A hereto (the “Amended Options”)
to add the following vesting conditions relating to a Change in Control:

 

  16. Change of Control Vesting Conditions.

(a) Discontinuation of Plan and Non-Substitution of Shares. Notwithstanding
anything to the contrary set forth in the Plan other than Section 14.4 or
Section 14.5, if there is a Change of Control prior to the date that the
Optionee’s employment with the Company has ceased for any reason and in which
the Plan is not continued by a successor corporation, and in which equivalent,
substituted options for common stock and substituted restricted shares in a
successor corporation are not provided to the Optionee, then, all of the
Optionee’s unvested Shares hereunder shall be fully and immediately vested and
exercisable.

(b) Continuation of Plan or Substitution of Shares. If there is a Change of
Control prior to the date that the Optionee’s employment with the Company has
ceased for any reason and in which the Plan is continued by a successor
corporation or in which equivalent substituted options for common stock and
substituted restricted shares in a successor corporation are provided to the
Optionee, any then unvested Shares under this Option shall vest as follows:

(i) if the Optionee is not offered substantially equivalent employment or
service with the successor corporation or a related employer (both in terms of
duties and compensation), then any unvested portion of this Option as of the
date of the Change of Control shall be fully and immediately vested and
exercisable and shall have restrictions lifted; and



--------------------------------------------------------------------------------

(ii) if the Optionee is offered substantially equivalent employment with the
successor corporation or a related employer (both in terms of duties and
compensation), then any then unvested Shares under this Option shall not be
subject to accelerated vesting; provided however, that if the Optionee’s
employment with the successor corporation or related employer is terminated by
the successor corporation or related employer during the six month period
following such Change of Control, then any unvested Shares under this Option or
substituted options or restricted shares shall be fully and immediately vested
and exercisable at the date of the Optionee’s termination of employment.

(c) Notwithstanding Sections 16(a) and 16(b) hereof, the Optionee shall be
notified by the Board or the Committee of any event that may constitute a Change
of Control in advance of the effective date of such Change of Control. Notice
shall be provided, in the sole discretion of the Committee, as soon as
reasonably practicable before the Change of Control. The Optionee may refuse to
accept accelerated vesting of his Award after consideration of the tax
consequences to such Optionee resulting from the Change of Control, provided
that any such refusal shall be communicated to the Committee in writing before
the Change of Control. If it is not practicable to provide advance notice of
such Change of Control, the Optionee will be deemed to have elected to refuse
such acceleration, but only to the extent that it is determined, as soon as
practicable after the Change of Control, that accelerated vesting will result in
negative tax consequences under Section 280G of the Code.

provided however; that, except for renumbering any relevant paragraphs or
cross-references set forth within of the Options Agreements (each as determined
by the Board, in its sole discretion), the term set forth in each Amended Option
shall remain in effect and shall not be modified.



--------------------------------------------------------------------------------

Thank you for your continued service to the Company.

 

Very truly yours,

/s/ Vincent J. Milano

Vincent J. Milano

Agreed and Acknowledged:

 

/s/ Robert Pietrusko

Robert Pietrusko



--------------------------------------------------------------------------------

Schedule A

Incentive Stock Options

 

Grant Date

   Options
Granted    Price    Vested    Unvested

4/30/2007

   26,524    $ 15.08    6,631    19,893

1/11/2008

   5,000    $ 9.96       5,000

6/13/2008

   5,025    $ 9.99       5,025

1/8/2009

   7,407    $ 13.50    0    7,407

TOTAL

   43,956       6,631    37,325

Non-qualified Stock Options

 

Grant Date

   Options
Granted    Price    Vested    Unvested

4/30/2007

   73,476    $ 15.08    18,369    55,107

6/15/2007

   14,000    $ 13.97    3,500    10,500

1/11/2008

   15,000    $ 9.96    0    15,000

6/13/2008

   49,975    $ 9.99    0    49,975

1/8/2009

   52,593    $ 13.50    0    52,593

TOTAL

   205,044       21,869    183,175